DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
IDS submitted 10-13-2021 is being considered by the examiner.

Drawings
The drawings received on 10-13-2021 are being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 (11 and 16 parallel in scope and spirit) is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. US 11167685 B2.This is a statutory double patenting rejection.

ANALYSIS
	REGARDING CLAIM 1, U.S. Patent No. US 11167685 B2 discloses, a vehicle body on which a container is placed (US 11167685 B2: [Claim 1] a vehicle body on which a container is placed); at least one locking mechanism provided on the vehicle body (US 11167685 B2: [Claim 1] at least one locking mechanism provided on the vehicle body), each of the at least one locking mechanism comprising: a housing mounted to the vehicle body (US 11167685 B2: [Claim 2] at least one locking mechanism comprises a housing mounted to the vehicle body); a lock protruding from a top of the housing (US 11167685 B2: [Claim 2] a lock protruding from a top of the housing); and a microcontroller unit communicatively connected to each of the at least one locking mechanism, the microcontroller unit configured to control each of the at least one locking mechanism to switch between a locked state and an unlocked state (US 11167685 B2: [Claim 1] a microcontroller unit communicatively connected to each of the at least one locking mechanism and configured to control each of the at least one locking mechanism to switch between a locked state and an unlocked state), wherein each of the at least one locking mechanism is connected fixedly to the container when the locking mechanism is in the locked state, such that the container is fixed to the vehicle body (US 11167685 B2: [Claim 1] each of the at least one locking mechanism is configured to: fix the container to the vehicle body in response to the locking mechanism being in the locked state), and the container, when having an external force acting thereon, is movable with respect to the vehicle body when each of the at least one locking mechanism is in the unlocked state (US 11167685 B2: [Claim 1] and allow the container, when having an external force acting thereon, to be moved with respect to the vehicle body in response to each of the at least one locking mechanism being in the unlocked state).

Claims 2-10 (and duplicative claims similar in scope and spirit) of the instant application are also similar in scope and indistinguishable to U.S. Patent No. US 11167685 B2 (same examiner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20170158110 A1) in view of Yoshikawa (JP 2007223367 A).

REGARDING CLAIMS 1, Jo discloses, a vehicle body on which a container is placed (Jo: [0004] A vehicle called trailer is used as a means of transporting the container by land, wherein the trailer which is without a driving power device or a control device is generally pulled by a tractor); at least one locking mechanism provided on the vehicle body (Jo: [0005] a locking device for locking the container is provided at the upper portion of the trailer; [FIG. 1a-8]), a housing mounted to the vehicle body (Jo: [0005] a locking device for locking the container is provided at the upper portion of the trailer; [FIG. 1a-8]); a lock protruding from a top of the housing (Jo: [0005] a locking device for locking the container is provided at the upper portion of the trailer;
[FIG. 1a-8]); and the container, when having an external force acting thereon, is movable with respect to the vehicle body when each of the at least one locking mechanism is in the unlocked state (Jo: [0014] In other words, the automatic locking device automatically performs locking and unlocking functions by the weight of the container in the process of loading or unloading containers, whereby it is possible to transport the heavy container while safely locking it, and is possible to prevent inconvenience caused by the operation of the lock).
	Jo does not explicitly disclose, “a microcontroller unit communicatively connected to each of the at least one locking mechanism, the microcontroller unit configured to control each of the at least one locking mechanism to switch between a locked state and an unlocked state, wherein each of the at least one locking mechanism is connected fixedly to the container when the locking mechanism is in the locked state, such that the container is fixed to the vehicle body”.
	However, in the same field of endeavor, Yoshikawa discloses, “[0072] The operation unit 20 includes a dump-detachable changeover switch 20a, a 2t-4t changeover switch 20b, a loading / unloading / dump up changeover switch 20c, a loading / dump down changeover switch 20d, LEDs 20e to 20h, and the like. Corresponding to the switch 20a, the hook plate 53 and the hook 91 are set to be automatically locked and unlocked at the time of switching, and a dump signal and a signalare output. It corresponds to the switch 20b and is set to switch the operation of 2t-4t. The operation unit 20 transmits a switching signal to the control device 19, and the control device 19 outputs a 2t attachment / detachment signal, a 4t attachment / detachment signal, a 2t dump signal, and a 4t dump signal to the hydraulic device 17”; “[Fig. 26(a)(b)(c)] It can be observed that  at least one locking mechanism is connected fixedly to the container when the locking mechanism is in the locked state, such that the container is fixed to the vehicle body” for the benefit of optimal locking to a vehicle body through automated locking/unlocking to mitigate manual user error or neglect.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Jo to include automatic locking taught by Yoshikawa. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate manual user error or neglect.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20170158110 A1) in view of Yoshikawa (JP 2007223367 A) as applied to claim 1 above, and further in view of Luo (CN 106337606 A).

REGARDING CLAIM 3, Jo in view of Yoshikawa remains as applied above to claim 1, and further, Jo also discloses, a lock lever connected fixedly to the lock and mounted to the housing in such a manner that the lock lever is rotatable about its axis (Jo: [Abs] The locking apparatus includes: an outer housing; an inner housing; an automatic actuator; a locking pin having a cylindrical body, a head, a first locking protrusion; fig. 8(430); [0010] FIGS. 1A and 1B, includes locking pins 2 disposed on a top frame 1 of a trailer to be locked and unlocked by a lever 3 that is rotated; Fig. 1A(3), 2A(3)).
Jo does not explicitly disclose, and a driving component for driving the lock lever to rotate.
However, in the same field of endeavor, Yoshikawa discloses, “[0010] A dump frame 5 connected to 3 and an L-shaped carrier portion 4 that is rotatably coupled to the dump frame 5 in the longitudinal direction of the vehicle body to attach and detach containers C4t and C2t from the rear of the vehicle, and a drive for driving the carrier portion 4. A support arm 6 is provided with a unit and a control unit 19 for controlling a drive unit, and the carrier unit 4 is rotatably connected to the dump frame 5 in the longitudinal direction of the vehicle body, and slides in the axial direction of the support arm 6. A slide arm 7 that slides along the axial direction of the vertical casing of the slide arm 7 and a hook arm 8 having a hook T for hooking the containers C4t and C2t and a hook 81 for hooking the container C4t and C2t. A main drive unit 9 that rotates the carrier unit 4; FIG. 4a(4)” (motivation addressed).
Carrier unit 4 (FIG. 4a) is a "L" arm that is interpreted as a locking lever due to its function is to attach and detach containers.
Jo in view of Yoshikawa does not explicitly disclose, “the driving component is communicatively connected to the microcontroller unit and configured to act based on an output signal received from the microcontroller unit to drive the lock lever to rotate by a predetermined angle such that the lock can lock and unlock the container”.
However, in the same field of endeavor, Luo discloses, “[0005] an electronic control circuit board of the electronic control circuit part, a micro motor or a rotary solenoid, a limit cam and a first positioning switch are also arranged in the rotary cylinder; the micro motor or a rotary solenoid And the first positioning switch is respectively electrically connected with the electronic control circuit board; the displacement of the locking pin drives the first positioning switch to obtain the switch information of different positions of the locking pin for the electronic control The micro-motor or the rotary solenoid drives the limit cam to rotate, and the electronic control circuit issues a related instruction to rotate the limit cam to limit or open the lock pin So as to control the rotating cylinder to be in a locked or unlocked state; and the micro-power passive electronic lock head further comprises a plurality of mounting holes A lock cylinder, a photoelectric reflection type second positioning switch or a magneto-positioning switch or an electromechanical positioning switch beside the limiting cam, the electronic control circuit board is electrically connected with the photoelectric reflective second positioning switch or the magneto-electromechanical positioning switch or the electromechanical positioning A switch for obtaining the switch position information of the position limiting cam for processing by the electronic control circuit by the photoelectric reflective second positioning switch or the magneto-positioning switch or the electromechanical positioning switch; in order to correct the gradual decrease of the capacity of the battery and the voltage drop, And the cumulative error caused by the rotary stroke of the micro-motor after its multiple actions, a locating switch (ie, the first locating switch) is provided to detect the moving position of the locking pin, and the other locating switch (ie, the second photoelectric locating switch or the magnetron Positioning switch or electromechanical position switch) to detect the control limit cam rotation angle”, for the benefit of mitigating user error.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Jo to include a lock lever to rotate to lock and unlock the container taught by Luo. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate user error.

REGARDING CLAIM 4, Jo in view of Yoshikawa and Luo remains as applied above to claim 3, and further, Luo also discloses, each of the at least one locking mechanism further comprises a first photoelectric switch and a second photoelectric switch each mounted to the housing, and a block sheet mounted to the lock lever (Luo: [¶0005] an electronic control circuit board of the electronic control circuit part, a micro motor or a rotary solenoid, a limit cam and a first positioning switch are also arranged in the rotary cylinder; the micro motor or a rotary solenoid And the first positioning switch is respectively electrically connected with the electronic control circuit board; the displacement of the locking pin drives the first positioning switch to obtain the switch information of different positions of the locking pin for the electronic control The micro-motor or the rotary solenoid drives the limit cam to rotate, and the electronic control circuit issues a related instruction to rotate the limit cam to limit or open the lock pin So as to control the rotating cylinder to be in a locked or unlocked state; and the micro-power passive electronic lock head further comprises a plurality of mounting holes A lock cylinder, a photoelectric reflection type second positioning switch or a magneto-positioning switch or an electromechanical positioning switch beside the limiting cam, the electronic control circuit board is electrically connected with the photoelectric reflective second positioning switch or the magneto-electromechanical positioning switch or the electromechanical positioning A switch for obtaining the switch position information of the position limiting cam for processing by the electronic control circuit by the photoelectric reflective second positioning switch or the magneto-positioning switch or the electromechanical positioning switch; in order to correct the gradual decrease of the capacity of the battery and the voltage drop, And the cumulative error caused by the rotary stroke of the micro-motor after its multiple actions, a locating switch (ie, the first locating switch) is provided to detect the moving position of the locking pin, and the other locating switch (ie, the second photoelectric locating switch or the magnetron Positioning switch or electromechanical position switch) to detect the control limit cam rotation angle), each of the first photoelectric switch and the second photoelectric switch being communicatively connected to the microcontroller unit and configured to input a switching signal to the microcontroller unit (Luo: [0005] a limit cam and a first positioning switch are also arranged in the rotary cylinder; the micro motor or a rotary solenoid And the first positioning switch is respectively electrically connected with the electronic control circuit board…a photoelectric reflection type second positioning switch control circuit board is electrically connected with the photoelectric reflective second positioning switch...for obtaining the switch position information of the position limiting cam), when the microcontroller unit controls the locking mechanism to switch from the unlocked state to the locked state, the driving component drives the lock lever to rotate by a predetermined angle in a first direction (Luo: [0005] the displacement of the locking pin drives the first positioning switch to obtain the switch information of different positions of the locking pin for the electronic control The micro-motor or the rotary solenoid drives the limit cam to rotate, and the electronic control circuit issues a related instruction to rotate the limit cam to limit or open the lock pin So as to control the rotating cylinder to be in a locked or unlocked state... a locating switch (ie, the first locating switch) is provided to detect the moving position of the locking pin, and the other locating switch (ie, the second photoelectric locating switch or the magnetron Positioning switch or electromechanical position switch) to detect the control limit cam rotation angle.), such that the block sheet is at a position corresponding to the first photoelectric switch and the first photoelectric switch transmits a locking signal to the microcontroller unit (Luo: [0005] the micro motor or a rotary solenoid And the first positioning switch is respectively electrically connected with the electronic control circuit board; the displacement of the locking pin drives the first positioning switch to obtain the switch information of different positions of the locking pin for the electronic control The micro-motor or the rotary solenoid drives the limit cam to rotate, and the electronic control circuit issues a related instruction to rotate the limit cam to limit or open the lock pin So as to control the rotating cylinder to be in a locked or unlocked state), and when the microcontroller unit controls the locking mechanism to switch from the locked state to the unlocked state, the driving component drives the lock lever to rotate by a predetermined angle in a second direction opposite to the first direction (Luo: [0005] the displacement of the locking pin drives the first positioning switch to obtain the switch information of different positions of the locking pin for the electronic control The micro-motor or the rotary solenoid drives the limit cam to rotate, and the electronic control circuit issues a related instruction to rotate the limit cam to limit or open the lock pin So as to control the rotating cylinder to be in a locked or unlocked state; a locating switch (ie, the first locating switch) is provided to detect the moving position of the locking pin, and the other locating switch (ie, the second photoelectric locating switch or the magnetron Positioning switch or electromechanical position switch) to detect the control limit cam rotation angle), such that the block sheet is at a position corresponding to the second photoelectric switch and the second photoelectric switch transmits an unlocking signal to the microcontroller unit (Luo: [0005] the displacement of the locking pin drives the first positioning switch to obtain the switch information of different positions of the locking pin for the electronic control The micro-motor or the rotary solenoid drives the limit cam to rotate, and the electronic control circuit issues a related instruction to rotate the limit cam to limit or open the lock pin So as to control the rotating cylinder to be in a locked or unlocked state; a locating switch (ie, the first locating switch) is provided to detect the moving position of the locking pin, and the other locating switch (ie, the second photoelectric locating switch or the magnetron Positioning switch or electromechanical position switch) to detect the control limit cam rotation angle).
Luo does not explicitly recite the terminology "block sheet". However, Luo does disclose a locating switch (ie, the second photoelectric locating switch or the magnetron Positioning switch or electromechanical position switch) to detect the control limit cam rotation angle, which is the functional limitation of the claim element. Thus, the prior art teaching is a case of equivalence because it performs the same function specified in the claim in substantially the same way, and produces substantially the same results, as the corresponding element disclosed in the specification.
Luo does not explicitly address "when the microcontroller unit controls the locking mechanism to switch from the unlocked state to the locked state, the driving component drives the lock lever to rotate by a predetermined angle in a first direction." Luo does teach an electronic control circuit controlling a locking mechanism with a micro-motor and rotating a limiting cam to control the rotating cylinder to be in a locked or unlocked state while detecting the limit cam rotation angle, which reads on the limitation.
Luo does not explicitly recite the terminology "such that the block sheet is at a position corresponding to the first photoelectric switch and the first photoelectric switch transmits a locking signal to the microcontroller unit." However, Luo does disclose the displacement of the locking pin drives the first positioning switch to obtain the switch information of different positions of the locking pin for the electronic control. Thus, the prior art is a case of equivalence because it performs the same function specified in the claim in substantially the same way, and produces substantially the same results, as the corresponding element disclosed in the specification.
Luo does not explicitly recite the terminology "the driving component drives the lock lever to rotate by a predetermined angle in a second direction opposite to the first direction." However, Luo does disclose a locking mechanism that rotates from locked to unlocked states with first and second locating switches to detect the control limit cam rotation angle. Thus, the prior art is a case of equivalence because it performs the same function specified in the claim in substantially the same way, and produces substantially the same results, as the corresponding element disclosed in the specification.

REGARDING CLAIM 5, Jo in view of Yoshikawa and Luo remains as applied above to claim 3, and further, Luo also discloses, a transmission component connected transmissively between the driving component and the lock lever, wherein the driving component drives the lock lever to rotate clockwise or counter-clockwise via the transmission component (Luo: [0087] 11A is an axial hole of the key cylinder 10B, 84 is an unlocking transmission bar, and 86 is a positioning pin; FIG. 12(84) a transmission component connected transmissively between the driving component (FIG. 12(40)) and lock/unlocking component (FIG. 20(81)) can be observed.).

REGARDING CLAIM 6, Jo in view of Yoshikawa and Luo remains as applied above to claim 5, and further, Luo also discloses, the transmission component comprises a worm-gear component, a gear transmission component or a threaded transmission component (Luo: [0004] the electronic control unit tripping device is the use of micro-motor through the worm gear mechanism).

REGARDING CLAIM 7, Jo in view of Yoshikawa remains as applied above to claim 1, and further, Jo in view of Yoshikawa do explicitly disclose, the driving component comprises a stepper motor.
However, in the same field of endeavor, Luo discloses, “[0054] the micro-motor 40 may also include a micro-stepper motor.” (motivations addressed).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20170158110 A1) Yoshikawa (JP 2007223367 A) as applied to claim 1 above, and further in view of Franzen (US 20110116886 A1).

REGARDING CLAIM 8, Jo in view of Yoshikawa remains as applied above to claim 1, and further, Jo in view of Yoshikawa do not explicitly disclose, a plurality of guiding blocks mounted to the vehicle body and configured to locate the container such that the container is aligned with each of the at least one locking mechanism.
However, in the same field of endeavor, Franzen discloses, “[0034] hopper-like guide elements 9 are provided on the vehicle frame 8 of the vehicle 1 on the right-hand and left-hand side as seen in the direction of travel F of the vehicle 1 next to the lifting tables 7a, 7b in each case in their initial and end regions. These guide elements 9 have a guide surface 9a (FIG. 2) which is directed inwardly with respect to the lifting tables 7a, 7b and which widens in an upwards direction starting from the vehicle frame 8 and thus aligns a container 5 laterally in the direction of the lifting table 7a, 7b as it is being lowered onto the lifting tables 7a, 7b.”, for the benefit of promoting optimal lock alignment.
Franzen does not explicitly recite the terminology "a plurality of guiding blocks mounted to the vehicle body". However, Franzen does recite a plurality of guide elements for aligning a container, which is the functional limitation of the claim element. Thus, the prior art is a case of equivalence because it performs the same function specified in the claim in substantially the same way, and produces substantially the same results, as the corresponding element disclosed in the specification.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Jo to include aligning elements taught by Franzen. One of ordinary skill in the art would have been motivated to make this modification in order to promote proper lock alignment.

Allowable Subject Matter
Claims 2 and 9-20 are allowable subject matter (as indicated in sister application 16/290,830, now US 11167685 B2).
Regarding claim 2, the prior art of record does not teach or suggest the claimed limitation of, “a pressure detection mechanism provided on the vehicle body and communicatively connected to the microcontroller unit, the pressure detection mechanism is configured to detect a value of a pressure applied by the container on the vehicle body and input a signal indicating the detected value of the pressure to the microcontroller unit, and when the value of the pressure as detected by the pressure detection mechanism is larger than a predetermined value, the microcontroller unit controls each of the at least one locking mechanism to act to switch from the unlocked state to the locked state.”
Regarding claim 9, the prior art of record does not teach or suggest the claimed limitation of, “a distance detection unit and an electronic control unit each communicatively connected to the microcontroller unit, wherein the electronic control unit is configured to automatically control the vehicle to enable automated driving of the vehicle, and the distance detection unit is configured to detect a distance between the container and the vehicle body in a vertical direction and transmit a value of the detected distance to the microcontroller unit, such that when the value of the distance detected by the distance detection unit is larger than a predetermined distance, the microcontroller unit transmits a movement signal to the electronic control unit and the electronic control unit controls the vehicle to move based on the movement signal received from the microcontroller unit”.
Regarding claim 10, the prior art of record does not teach or suggest the claimed limitation of, “the distance detection unit comprises an ultrasonic sensor”.
Claim 11 and 16 contain limitations parallel to the limitations of claims 2 and 9-10.
Claims 2-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim (independent claims rejected under 35 U.S.C. §101 double patenting rejection), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the 35 U.S.C. §101 double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663